


--------------------------------------------------------------------------------



2018 DIRECTOR STOCK PLAN




1.
Purposes.  The purposes of the 2018 Director Stock Plan (the “Director Plan”)
are to (a) attract and retain highly qualified individuals to serve as directors
of John Wiley & Sons, Inc. (the “Company”) and (b) to increase the Non-Employee
Directors’ (as defined below) stock ownership in the Company.

2.
Effective Date. Provided that it is approved by the shareholders, the Director
Plan shall be effective as of September 27, 2018. Following such approval, no
further grants shall be made pursuant to the 2014 Director Stock Plan.

3.
Participation.  Only Non-Employee Directors shall be eligible to participate in
the Director Plan.  A “Non-Employee Director” is a person who is serving as a
director of the Company and who is not an employee of the Company or any
subsidiary or affiliate of the Company.

4.
Shares Subject to the Plan.  Subject to adjustment as provided in Section 10
below, no more than an aggregate of 200,000 shares of Class A Common Stock (the
“Common Stock”) shall be delivered to Non-Employee Directors or their
beneficiaries under the Director Plan, which shall be treasury shares.  All
shares awarded under the Director Plan will be charged against the total
available for grant.

5.
Restricted Stock Grant.  Beginning with the Annual Meeting held in September
2018, and as soon as practicable after every subsequent Annual Meeting, each
Non-Employee Director shall receive a grant of restricted shares of the
Company’s Common Stock, rounded upward or downward to the nearest whole share, 
with a value of no more than $110,000, which such shares shall vest as provided
herein. If a Non-Employee Director becomes a director between Annual Meetings,
the value of the shares shall be proportionately reduced to reflect the
Non-Employee Director’s actual days of service during this period.  If a
Non-Employee Director has elected to defer receipt of the shares under the
Deferred Compensation Plan for Directors (or any successor plan), the grant will
be in the form of deferred stock rather than shares of the Company’s Common
Stock and shall be subject to the same vesting terms as specified herein. The
value of the Common Stock or deferred stock for purposes of this paragraph shall
be determined as of the date of the just concluded Annual Meeting and shall be
equal to the closing price for the Common Stock as reported by any primary
exchange on which the Common Stock may be listed on such date or, if no shares
of the Common Stock were traded on such date, on the next preceding date on
which the Common Stock was traded.  The grant shares may not be sold or
transferred during the time the Non-Employee Director remains a Director, but
may be sold or transferred in the case of death or disability of the
Non-Employee Director. Notwithstanding the first sentence of this Section 5,
prior to the grant date at Annual Meetings following the 2018 Annual Meeting,
the Governance Committee shall have the right to make adjustments to the amount
of the grant share value, so long as the aggregate value of such shares granted
with respect to any Annual Meeting does not exceed $300,000 per director
(excluding for this purpose the value of any dividend equivalents credited on
deferred stock and the value of any grants pursuant to an election to receive
shares in lieu of cash as described in Section 8 below).The Governance Committee
may grant additional awards to the Chairman of the Board, or may elect to
provide a cash equivalent in lieu of the Director stock award and any additional
restricted share award to the Chairman of the Board.

6.
Vesting.  The shares granted pursuant to Section 5 shall vest on the earliest of
(i) the day before the next Annual Meeting following the grant, (ii) the
Non-Employee Director’s death or disability (as determined by the Governance
Committee), or (iii) a Change in Control (as defined in the 2014 Key Employee
Stock Plan) (each a “Vesting Event”).  Unless the Board or the Governance
Committee determines otherwise in its sole discretion, the grant shall be
forfeited if the Non-Employee Director’s service terminates for any reason
before a Vesting Event.  Unless otherwise determined by the Governance
Committee, any dividends paid on shares of Common Stock will be paid with
respect to the granted shares at the same time and in the same manner as such
dividends are paid generally.

7.
Cash Compensation.  In addition, the amount of cash compensation paid or payable
by the Company to a Non-Employee Director with respect to any calendar year
shall be $100,000 (with additional cash compensation of $15,000 for committee
chair ships for Audit, Executive Compensation and Development, and Governance
Committees), which such cash compensation shall be pro-rated for the year an
individual first becomes a Non-Employee Director.   The Board or the Governance
Committee may reallocate the cash compensation and grant of restricted shares of
Common Stock referenced in Section 5 as long as the total aggregate value
remains unchanged (for example, $150,000 of stock grants and $60,000 of base
cash compensation. Notwithstanding the first sentence of this Section 7, the
Governance Committee or the Board shall have the right to make adjustments to
the annual cash compensation amount, so long as the cash payment to a
Non-Employee Director does not exceed $200,000 per director in a calendar year.
The Governance Committee may also grant additional cash compensation to the
Chairman of the Board.

8.
Election to Receive Stock in Lieu of Eligible Cash Fees.  Subject to the terms
and conditions of the Director Plan, each Non-Employee Director may elect to
receive shares of Common Stock or deferred stock (rounded upward or downward to
the nearest whole share) in lieu of all or a portion of the cash compensation
otherwise payable for services to be rendered by such Non-Employee Director
during each calendar year that begins after the date on which such election is
made.   This election may be made in increments of 25%, 50%, 75% or 100% of such
compensation, as determined in accordance with Section 9 below.    An election
under this Section 8 to have cash compensation paid in shares of Stock shall be
valid only if it is in writing, signed by the Non-Employee Director, and filed
with the Corporate Secretary of the Company. The election must be irrevocable
with respect to the calendar year to which it applies and must be made no later
than the last day of the previous calendar year and, to the extent Sections 409A
of the Internal Revenue Code applies, in accordance with the requirements
thereof.    Common Stock to be received by a Non-Employee Director pursuant to
his or her election shall be distributed to such Non-Employee Director on each
cash payment date. For purposes of this paragraph, cash compensation shall mean
the Non-Employee Director’s annual retainer fee and the additional retainer fee
received by committee chairmen.

9.
Equivalent Amount of Stock.  The number of whole shares of Common Stock to be
distributed or allocated (if deferred stock) to a Non-Employee Director in
accordance with the Non-Employee Director’s election made under Section 8 above
shall be equal to:

(a) the amount of the cash compensation which the Non-Employee Director has
elected to forego in exchange for shares of Stock, divided by
(b) the closing price for the Common Stock as reported by any exchange on which
the Common Stock may be listed on the date of the regularly scheduled quarterly
meeting of the Board of Directors or, if no shares of Common Stock were traded
on such date, on the next preceding date on which the Common Stock was traded.
10.
Change in Capital Stock.  The total number of shares of Common Stock that may be
issued under the Director Plan shall be appropriately adjusted for any change in
the outstanding shares of Common Stock through recapitalization, stock split,
stock dividend, extraordinary cash dividend or other change in the corporate
structure, or through merger or consolidation in which the Company is the
surviving corporation.  The Board in its discretion will determine such
adjustments and the manner of application.

11.
Nonassignability.  No rights under the Director Plan shall be assignable or
transferable by a Non-Employee Director other than by will or the laws of
descent and distribution

12.
Legal Requirements.  The issuance of shares pursuant to the Director Plan and
the subsequent transfer of such shares shall be conditioned upon compliance with
the listing requirements of any securities exchange upon which the Stock may be
listed, the requirements of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of applicable
state laws relating to authorization, issuance or sale of securities.  The Board
may take such measures as it deems desirable to secure compliance with the
foregoing.

13.
Administration.  The Board shall administer and interpret the Director Plan in
its sole discretion.

14.
Construction; Amendment; Termination.  The Director Plan shall be construed in
accordance with the laws of the State of New York, and may be amended by action
of the Board and approval of the shareholders (to the extent such approval is
required by applicable law or the rules of the stock market or exchange, if any,
on which the shares of Common Stock are principally quoted or traded), or
terminated at any time by action of the Board.

Approved by the Board of Directors—June 20, 2018, amended by the Board of
Directors on March 20, 2019

